FILED
                           NOT FOR PUBLICATION                              JUL 20 2010

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-30351

              Plaintiff - Appellee,              D.C. No. 1:07-cr-00090-BLW-1

  v.
                                                 MEMORANDUM *
CHRISTOPHER HUITT,

              Defendant - Appellant.



                   Appeal from the United States District Court
                             for the District of Idaho
                 B. Lynn Winmill, Chief District Judge, Presiding

                             Submitted July 16, 2010 **
                                Portland, Oregon

Before: PREGERSON, WARDLAW and RAWLINSON, Circuit Judges.

             Christopher Huitt appeals the sentence that he received on remand.

We affirm.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Huitt argues that we should reverse his sentence because the district court

abused its discretion by (1) not recalculating the Guidelines upon re-sentencing,

and (2) unreasonably applying the Guidelines’ distribution enhancement, which

failed to account for variation in the number of images distributed. These

arguments are unpersuasive.

      The mandate did not require the district court to go through the motions of

recalculating the Guidelines range. United States v. Huitt 316 Fed. Appx. 595, 596

(9th Cir. March 4, 2009). But even if it had, the district court correctly

recalculated the Guidelines range. See Gall v. United States, 128 S. Ct. 586, 597

(2007). Additionally, even if the inclusion of the child pornography distribution

enhancement was unreasonable, the district court properly considered the section

3553(a) factors and adequately explained the sentence, rendering the sentence as a

whole substantively reasonable. See United States v. Barsumyan, 517 F.3d 1154,

1158-59 (9th Cir. 2008). Accordingly, we AFFIRM.